FILED
                            NOT FOR PUBLICATION                               JUN 24 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10291

               Plaintiff - Appellee,              D.C. No. 4:10-cr-03090-RCC

  v.
                                                  MEMORANDUM *
MICHAEL PAUL GRINDALL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Michael Paul Grindall appeals from the district court’s judgment and

challenges the 46-month sentence imposed following the revocation of probation.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Grindall contends that the district court procedurally erred by failing to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
adequately explain the sentence or expressly state the applicable sentencing range

under U.S.S.G. § 7B1.4. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The district court

discussed at length its justification for the sentence and Grindall has not shown a

reasonable probability that he would have received a different sentence had the

court expressly stated the applicable sentencing range. See United States v.

Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      Grindall also contends that his sentence is substantively unreasonable

because the district court based the sentence on statements it made when it

originally imposed a sentence of probation. The district court did not abuse its

discretion in imposing Grindall’s sentence. See Gall v. United States, 552 U.S. 38,

51 (2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances. See id.

      Finally, Grindall also contends that his sentence was disproportionate to the

violation and therefore violated the Eighth Amendment. This contention lacks

merit. See United States v. Parker, 241 F.3d 1114, 1117 (9th Cir. 2001)

(“Generally, as long as the sentence imposed on a defendant does not exceed

statutory limits, this court will not overturn it on Eighth Amendment grounds.”).

      AFFIRMED.


                                          2                                     12-10291